      Case 2:20-cv-01975-RFB-DJA Document 16
                                          13 Filed 11/20/20
                                                   11/19/20 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Specially-Appearing Defendant OLD REPUBLIC
7    TITLE INSURANCE GROUP, INC. and Defendants
     OLD REPUBLIC NATIONAL TITLE INSURANCE
8    COMPANY and OLD REPUBLIC TITLE COMPANY OF
     NEVADA
9
                               UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11

12
      HSBC BANK USA, NATIONAL                     Case No.: 2:20-cv-01975-RFB-DJA
13
      ASSOCIATION, AS TRUSTEE, IN TRUST
      FOR THE REGISTERED HOLDERS OF               STIPULATION AND PROPOSED
14
      ACE SECURITIES CORP., HOME EQUITY           ORDER EXTENDING OLD REPUBLIC
      LOAN TRUST, SERIES 2006-FM2, ASSET          NATIONAL TITLE INSURANCE
15
      BACKED PASS-THROUGH                         COMPANY’S AND OLD REPUBLIC
      CERTIFICATES,                               TITLE INSURANCE GROUP, INC.’S
16
                                                  TIME TO RESPOND TO COMPLAINT
                           Plaintiff,
17
                    vs.                           (First Request)
18
      OLD REPUBLIC TITLE INSURANCE
19
      GROUP, INC., OLD REPUBLIC
      NATIONAL TITLE INSURANCE
20
      COMPANY; OLD REPUBLIC TITLE
      COMPANY OF NEVADA; DOE
21
      INDIVIDUALS I through X; and ROE
      CORPORATIONS XI through XX, inclusive,
22
                           Defendants.
23

24

25

26

27

28


          STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     586517.1
      Case 2:20-cv-01975-RFB-DJA Document 16
                                          13 Filed 11/20/20
                                                   11/19/20 Page 2 of 4



1               Defendants Old Republic National Title Insurance Company (“Old Republic”) and Old
2    Republic Title Company of Nevada (“Old Republic Agency”) and Specially-Appearing
3    Defendant Old Republic Title Insurance Group, Inc. (“ORTIG”) and plaintiff HSBC Bank USA,
4    National Association, as Trustee, in Trust for the Registered Holders of ACE Securities Corp.,
5    Home Equity Loan Trust, Series 2006-FM2, Asset Backed Pass-Through Certificates (“HSBC”)
6    (collectively, the “Parties”), by and through their counsel of record, hereby stipulate as follows:
7               WHEREAS, HSBC commenced the action by filing a Complaint on October 23, 2020, in
8    the Eighth Judicial District Court for the State of Nevada, Clark County (Case No. A-20-823631-
9    C);
10              WHEREAS, on October 25, 2020, Old Republic filed a Petition of Removal with this
11   Court, based upon diversity jurisdiction (ECF No. 1);
12              WHEREAS, on November 3, 2020, HSBC served Old Republic and ORTIG with the
13   complaint pursuant to the executed summons filed on November 6, 2020 (ECF Nos. 6-7);
14              WHEREAS, HSBC has not yet served the summons and complaint on Old Republic
15   Agency;
16              WHEREAS, Old Republic’s and ORTIG’s responses to the Complaint are due on
17   November 24, 2020;
18              WHEREAS, Old Republic and ORTIG are requesting an extension of time to respond to
19   the Complaint to afford their counsel additional time to review, analyze and respond to HSBC’s
20   Complaint;
21              WHEREAS, HSBC has agreed to extend Old Republic’s and ORTIG’s time to respond to
22   the Complaint by thirty (30) days to December 24, 2020; and
23              WHEREAS, this is the first stipulation for an extension of Old Republic’s and ORTIG’s
24   time to respond to the complaint.
25   ///
26   ///
27   ///
28

                                                        1
           STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     586517.1
      Case 2:20-cv-01975-RFB-DJA Document 16
                                          13 Filed 11/20/20
                                                   11/19/20 Page 3 of 4



1               Now, therefore, the Parties hereto, by and through their counsel of record, hereby stipulate
2    and agree as follows:
3               1.     Old Republic and ORTIG shall respond to the complaint on or before December
4    24, 2020.
5               2.     Old Republic and ORTIG intend to preserve their rights and do not expressly waive
6    any and all defenses listed in Fed. R. Civ. P. 12(b).
7

8    DATED this 19th day of November, 2020              DATED this 19th day of November, 2020
9    WRIGHT FINLAY & ZAK, LLP                           EARLY SULLIVAN WRIGHT
                                                         GIZER & McRAE LLP
10

11         /s/-Lindsay D. Robbins                             /s/-Sophia S. Lau
     By: _______________________________                By: _____________________________________
12      Darren T. Brenner                                  Scott E. Gizer
        Nevada State Bar No. 8386                          Nevada State Bar No. 12216
13      Lindsay D. Robbins                                 Sophia S. Lau
        Nevada State Bar No. 13474                         Nevada State Bar No. 13365
14
        7785 W. Sahara Ave, Suite 200                      8716 Spanish Ridge Ave., Ste. 105
15      Las Vegas, NV 89117                                Las Vegas, NV 89148

16       Attorneys for Plaintiff                              Attorneys for Specially-Appearing Defendant
         HSBC BANK USA, NATIONAL                              OLD REPUBLIC TITLE INSURANCE
17       ASSOCIATION, AS TRUSTEE, IN                          GROUP, INC. and Defendants
         TRUST FOR THE REGISTERED                             OLD REPUBLIC NATIONAL TITLE
18
         HOLDERS OF ACE SECURITIES                            INSURANCE COMPANY and OLD
19       CORP., HOME EQUITY LOAN                              REPUBLIC TITLE COMPANY OF
         TRUST, SERIES 2006-FM2, ASSET                        NEVADA
20       BACKED PASS-THROUGH
         CERTIFICATES
21
                                                     ORDER
22

23                                                  IT IS SO ORDERED:

24

25
     Dated: November 20, 2020                            By:
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28

                                                          2
           STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     586517.1
      Case 2:20-cv-01975-RFB-DJA Document 16
                                          13 Filed 11/20/20
                                                   11/19/20 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on November 19, 2020, I electronically filed the foregoing with the
4    Clerk of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
           STIPULATION AND PROPOSED ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     586517.1
